                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                     PADUCAH
                          CIVIL ACTION NO. 5:16-CV-00129-TBR

MELISSA A. MORRIS                                                                     Plaintiff

v.

ZURICH AMERICAN INSURANCE
COMPANY ET AL.                                                                      Defendant



                                    OPINION AND ORDER

       These matters are before the Court on Defendant’s, Zurich American Insurance Company

(“Zurich”), and Plaintiff’s, Melissa A. Morris (“Morris”), respective motions in limine. (R. 75; R.

82). Zurich and Morris have responded (R. 83; R. 86). These matters are now ripe for adjudication.

Each motion will be addressed in turn.

                                           Background

       Morris was injured in an automobile accident on September 18, 2008. (R. 1). In July of

2016, she sued Zurich alleging bad faith concerning its handling of her claim. (R. 1). With the

trial date approaching, both Zurich and Morris have filed motions in limine. (R. 75; R. 82).

                                         Legal Standard

       Motions in limine provided in advance of trial are appropriate if they eliminate evidence

that has no legitimate use at trial for any purpose. Jonasson v. Lutheran Child & Family Servs.,

115 F.3d 436, 440 (7th Cir.1997); Bouchard v. Am. Home Products Corp., 213 F.Supp.2d 802,

810 (N.D.Ohio 2002) (“The court has the power to exclude evidence in limine only when

evidence is clearly inadmissible on all potential grounds.” (citing Luce v. United States, 469 U.S.

38, 41 n. 4, 105 S.Ct. 460, 83 L.Ed.2d 443 (1984))). Only where the evidence satisfies this high


                                                 1
bar should the court exclude it; if not, “rulings [on evidence] should be deferred until trial so that

questions of foundation, relevancy and potential prejudice may be resolved in proper context.”

Gresh v. Waste Servs. of Am., Inc., 738 F. Supp. 2d 702, 706 (E.D.Ky.2010) (quoting Ind. Ins.

Co. v. GE, 326 F. Supp. 2d 844, 846 (N.D.Ohio 2004)). Even if a motion in limine is denied, the

court may revisit the decision at trial when the parties have more thoroughly presented the

disputed evidence. See id. (“Denial of a motion in limine does not guarantee that the evidence

will be admitted at trial, and the court will hear objections to such evidence as they arise at

trial.”).

                                               Discussion

            The Court will start with Zurich’s motion, and then proceed to Morris’s. (R. 77; R. 82).

                                       A. Zurich’s Motion in Limine

                                1. Zurich American’s Financial Condition

            Zurich argues that any mention of its financial condition should be excluded pursuant to

longstanding Kentucky precedent. (R. 77 ID # 992). Morris argues that Zurich’s financial

condition is relevant to her bad faith claims, which involve punitive damages. (R. 86 ID # 1180).

The Court agrees with Zurich. Hamilton v. CSX Transp., Inc., 208 S.W.3d 272, 280 (Ky. Ct.

App. 2006) (“Our courts have long held that evidence of a party’s financial status should be

excluded at trial because of the danger of prejudice that such evidence creates.”); Nami Res. Co.,

L.L.C. v. Asher Land & Mineral, L.T.D., Nos. 2015-SC-000489-DG, 2016-SC-000235-DG, 2018

Ky. LEXIS 353, at *30 (Aug. 16, 2018) (citing Hardaway Management Co. v. Southerland, 977

S.W.2d 910, 916, 45 12 Ky. L. Summary 23 (Ky. 1998) ( “It has been the law of this

Commonwealth for almost one hundred years that in an action for punitive damages, the parties




                                                    2
may not present evidence or otherwise advise the jury of the financial condition of either side of

the litigation.”)). Thus, any mention of Zurich’s financial condition is excluded.

                            2. Time-Value of Tort Settlement Proceeds

       Zurich concedes that under Kentucky law, a plaintiff alleging bad faith may recover what

the settlement proceeds would have earned during the time they were withheld. (R. 77 ID # 992).

But Zurich contends that to do so, such damages must first be proven through an expert. (R. 77

ID # 992). Because Morris, has no such expert, Zurich argues to exclude all evidence and

argument regarding such damages. (R. 77 ID # 992). In response, Morris asserts that she is

entitled to the statutory rate of interest for the time during which her settlement was withheld as

prescribed by KRS 304.12-235 and/or KRS 360.040. (R. 86 ID # 1180). The Parties’ arguments

are premature. This issue will be addressed by the Court if Morris should prevail on her bad faith

claim. At that time, if such a time occurs, the Court will determine the appropriate interest rate

and amount.

                                        3. Emotional Distress

       Zurich argues that Morris should be precluded from presenting evidence or arguing any

alleged emotional distress because in her deposition she indicated that she would not be claiming

damages for emotion distress. (R. 77 ID # 992-993). According to Zurich this constitutes a

judicial admission. (R. 77 ID # 992-993). Morris responds that the deposition questions were

confusing, and she did not fully understand what the Defendant’s counsel was asking her. (R. 86

ID # 1180). She argues that Defendant’s counsel is free to impeach her on the stand with her

testimony. (R. 86 ID # 1181). The Court agrees.




                                                  3
       “Statements become judicial admissions only when they are ‘deliberate, clear and

unambiguous.’” Greenwell v. Boatwright, 184 F.3d 492, 498 (6th Cir. 1999) (quoting

MacDonald v. General Motors Corp., 110 F.3d 337, 340 (6th Cir. 1997)). The Court is not

convinced that Morris’s deposition answers constitute a deliberate, clear, and unambiguous

intention to forego any damages concerning emotional distress. Any inconsistencies between

Morris’s testimony at trial and her deposition can be effectively brought to light through cross-

examination. Therefore, the Court declines to exclude all testimony or argument concerning

emotional distress. However, Morris is precluded from making any medical conclusions or

diagnosis, as that would require expert testimony.

                        4. KRS 304.12-235, Interest, and Attorney’s Fees

       Zurich claims that KRS 304.12-235 only applies to named insureds and healthcare

providers, of which Morris is neither. (R. 77 ID # 993). Zurich argues that, consequently, any

mention of attorney’s fees and interest under KRS 304.12-235 is improper and should be

excluded. (R. 77 ID # 993). Morris disagrees and responds that such an argument is more

appropriate for summary judgment or a motion to dismiss. (R. 86 ID # 1181). As such, Morris

requests more time to properly brief the Court on the issue. (R. 86 ID # 1181). At this time no

such briefing is necessary. As stated above, whether Morris is entitled to attorney’s fees and

interest is an issue to be decided by the Court. The Court will decide that issue when—and if—

Morris prevails on her bad faith claim. To decide the issue at this early juncture, and before

Morris has prevailed on her claim, is premature.

                             5. Kentucky’s Consumer Protection Act

       Zurich argues that the Court should exclude any evidence relating to the Kentucky

Consumer Protection Act (“CPA”). According to Zurich, Morris does not have a viable CPA



                                                   4
claim because she is not in privity with Zurich. The Court grants Morris’s request for more time

to respond. (R. 86 ID # 1811). The Court grants Morris until October 24, 2018 to respond.

Zurich’s reply must be filed with Court by October 26, 2018.

                                       6. Punitive Damages

       Zurich recognizes that the Kentucky Supreme Court, in Wittmer v. Jones, 864 S.W.2d

885, 890 (Ky. 1993), stated that punitive damages are available in third-party cases under the

UCSPA. (R. 77 ID # 997). It further recognizes that since that time, Kentucky Courts have

routinely held that punitive damages are available under UCSPA. (R. 77 ID # 997). But Zurich

argues that the Kentucky Supreme Court’s subsequent jurisprudence concerning KRS 411.184

and KRS 411.186 indicates that it would no longer find punitive damages available under

UCSPA because they are not statutorily authorized. (R. 77 ID # 999-1005). As support, Zurich

points to other cases in which the Kentucky Supreme Court has used KRS 411.184 and KRS

411.186 to declare punitive damages unavailable where not expressly authorized by statute. (R.

77 ID # 999-1005). In response, Morris states simply that the law is settled—punitive damages

are recoverable under UCSPA. (R. 86 ID # 1881).

       Zurich invites the Court to decide Kentucky law. In deciding issues of state law, “[i]f the

highest court has not spoken, the federal court must ascertain from all available data what the

state law is and apply it.” Northland Ins. Co. v. Guardsman Prods., 141 F.3d 612, 617 (6th Cir.

1998) (quoting Clutter v. Johns-Manville Sales Corp., 646 F.2d 1151, 1153 (6th Cir. 1981)). But

here, the highest court has spoken. In Wittmer, the Kentucky Supreme Court stated:

       Throughout this litigation State Farm has presented various arguments against submitting
       the issue of punitive damages to the jury based on its interpretation of statutory language
       found in the new punitive damages statute enacted in 1988, now codified as KRS 411.184.
       It suffices to say that this Court could not interpret KRS 411.184 to destroy a cause of
       action for punitive damages otherwise appropriate without fatally impaling upon jural
       rights guaranteed by the Kentucky Constitution, Sections 14, 54, and 241. As we stated

                                                 5
       when addressing a similar problem in In Re: Beverly Hills Fire Litigation, Ky., 672 S.W.2d
       922, 926 (1984): “We shall not so interpret it.”

864 S.W.2d 885 at 890 (citation omitted). Furthermore, Kentucky courts have not been entirely

without opportunity to clarify Wittmer. Kentucky appellate courts—as well as the Kentucky

Supreme Court—have since upheld decisions challenged on other grounds that include punitive

damages awarded under UCSPA. E.g., Ind. Ins. Co. v. Demetre, 527 S.W.3d 12, 15 (Ky. 2017).

At very least, had those courts wished, they could have commented on punitive damages under

the UCSPA in dicta. In the face of Wittmer’s express langauge, and considering Kentucky

courts’ routine practice in allowing punitive damages under UCSPA, the Court finds Zurich’s

argument unconvincing. Thus, despite Zurich’s position, the Court agrees with Morris that

Kentucky law on the issue is settled. Zurich’s request to exclude any argument or evidence

regarding punitive damages is denied.

                                   B. Morris’s Motion in Limine

    1. Evidence of Argument that the Liability of the Insured Driver of the Other Car was
                                          Not Clear

       Morris argues that it is undisputed that the Zurich insured driver, Mr. Heinkel, was at

fault for her accident. (R. 82 ID # 1064). As such, Morris requests that Zurich should be

precluded from arguing that its driver’s liability for the accident was not clear. (R. 82 ID # 1064).

Zurich responds that while Heinkel was at fault, fault and liability are two different concepts and

that while Heinkel could have been 100% at fault, that does not make him necessarily liable for

Morris’s $175,000 or $1,900,000 tort claim. (R. 83 ID # 1070). Therefore, Zurich asks the Court

to wait and see how the proof comes out at trial. (R. 83 ID # 1070). It has already been

established that Zurich admitted Heinkel was clearly at fault. (R. 56 ID # 683). This is a rehash

of the argument Zurich made in its Reply in Support of Summary Judgment. (R. 56 ID # 683).



                                                 6
The Court rejected it there (R. 61 ID #944) and rejects it again here. Morris’s request is granted.

All evidence or argument that Mr. Heinkel was not at fault is precluded. However, this does not

preclude Zurich from arguing the value of damages stemming from Heinkel’s liability was

contested.

     2. Evidence or Argument that Zurich American was not Obligated to Pay Plaintiff’s
                        Injury Claims Under the Terms of the Policy.

       According to Morris the Court has already determined as a matter of law that

ServiceMaster was self-insured, and that Zurich was obligated to pay Morris’s claim. (R. 82 ID #

1065). Therefore, Morris requests that Zurich be precluded from arguing or questioning at trial

whether it had an obligation to pay Morris’s claim. (R. 82 ID #1065). Zurich disagrees and

argues that the value of Morris’s claim remained at issue until it was settled. (R. 83 ID # 1070).

Consequently, according to Zurich, Zurich is entitled to introduce evidence that it was not

obligated to pay Morris’s claim until it did so. (R. 83 ID # 1071).

       The Court’s analysis turns on the interpretation of its own Memorandum Opinion and

Order denying Zurich’s Motion for Summary Judgment. (R. 61). The Court is entitled to great

deference in interpreting its own orders and opinions. Kendrick v. Bland, 931 F.2d 421, 423 (6th

Cir. 1991). The Court does not construe its Opinion to determine—as a matter of law—that

Zurich was obligated to pay Morris’s claim. The Court’s Opinion reads:

       The initial demand of $175,000 and the agreed-upon settlement figure of $116,432 are
       sufficiently close for the Court to decide, when coupled with Zurich American’s
       concession of Heinkel’s fault in the accident, that Morris has carried her burden on this
       element.

(R. 61 ID # 943). The “first element” to which the Court refers in the passage above is, in fact,

that the insurer must be obligated to pay the claim under the terms of the policy. (R. 61 ID #941).

But when the Court states that “Morris has carried her burden,” the burden to which the Court



                                                 7
refers is that of summary judgment. At the summary judgment stage, the nonmoving party—here

Morris—has the burden to establish, after an adequate opportunity for discovery, the existence of

a disputed factual element necessary to her case with respect to which she bears the burden of

proof. Celotex Corp. v. Catrett, 477 U.S. 317, 91 L. Ed. 2d 265, 106 S. Ct. 2548 (1986). Thus,

when the Court stated that she carried her burden, the Court meant that Morris had succeeded in

demonstrating that there was a factual dispute as to whether Zurich acted in bad faith in not

paying Morris. It did not mean that as a matter of law Zurich was obligated to pay Morris’s

claim. Therefore, Morris’s request is denied. Zurich may offer evidence and argument that it did

not act in bad faith when it did not pay Morris’s claim before it did so.

       However, Morris is correct that the Court has found as a matter of law that ServiceMaster

was not self-insured. (R. 61 ID # 940). Therefore, any argument or evidence on this issue is

excluded.

        3. Evidence or Argument that Morris Asserted Damages of $1.9 Million in Her
                                  Interrogatory Responses

       Morris argues that the Court’s Opinion denying Zurich’s Motion for Summary Judgment

declares as a matter of law that the relevant number for conducting the appropriate good faith

analysis is Morris’s original demand for $175,000—not her later 1.9-million-dollar demand

made when answering Zurich’s interrogatories. (R. 82 ID # 1065). Therefore, according to

Morris, all evidence of the 1.9-million-dollar demand should be excluded as irrelevant. (R. 82 ID

# 1065). Morris argues further that to the extent the 1.9-million-dollar demand is relevant, the

probative value of such evidence is substantially outweighed by the danger of unfair prejudice

and confusing the jury. (R. 82 ID # 1065). Morris cites to Knotts v. Zurich Ins. Co., 197 S.W.3d

512, 523 (Ky. 2006) for support. (R. 82 ID # 1065).




                                                 8
       Zurich responds that while it focused on the $175,000 original demand for the purposes

of summary judgment, the Court’s previous Opinion does not find the 1.9-million-dollar demand

irrelevant. (R. 83 ID # 1071). Zurich further argues that Knotts stands for the proposition that

plaintiffs cannot use an insurer’s litigation conduct to prove bad faith—not that an insurer cannot

use a tort plaintiffs interrogatory answers when defending a bad-faith claim. (R. 83 ID # 1071).

The Court agrees with Zurich on both points.

       First, the Court’s Opinion denying Zurich’s Motion for Summary Judgment does not find

Morris’s 1.9-million-dollar valuation irrelevant. (See generally R. 61). As before, the Court

focused on the $175,000 original demand only for the purposes of summary judgment. (R. 61 ID

# 944). It was not the Court’s intention to declare the 1.9-million-dollar valuation irrelevant for

the purposes of trial. Indeed, the Court finds the 1.9-million-dollar valuation relevant for the

purposes of trial. Zurich’s defense is that the valuation of Morris’s claim was in dispute up until

settlement. Therefore, Morris’s 1.9-million-dollar valuation given in her interrogatories prior to

settlement is relevant. Further, the Court does not find the relevance of such evidence to be

substantially outweighed by unfair prejudice or confusion. The jury is fully capable of

understanding the time at which that valuation was made and how that valuation fits into the

overall timeline of the case.

       Second, The Court agrees with Zurich that Morris’s reliance on Knotts is misplaced.

Knotts stands for the proposition that insurance companies’ litigation conduct cannot be held

against them by plaintiffs when proving bad faith claims. Knotts, 197 S.W.3d at 523. It has

nothing to do with whether an insurance company can use a plaintiff’s interrogatory answer,

which contains the plaintiff’s valuation of their claim, in defending a bad faith claim. See

generally Knotts, 197 S.W.3d. As such, nothing in Knotts’s holding explicitly precludes evidence



                                                  9
concerning the 1.9-million-dollar valuation. Therefore, Morris’s request to exclude argument and

evidence concerning the 1.9-million-dollar valuation made in her interrogatory answers is

denied.

                                             Conclusion

          For the reasons stated herein, Defendant’s, Zurich American Insurance Company, Motion

in Limine (R. 75) IS HEREBY GRANTED IN PART and DENIED IN PART, and Plaintiff’s,

Melissa A. Morris, Motion in Limine (R. 82) IS HEREBY GRANTED IN PART and

DENIED IN PART.

          Plaintiff, Melissa A. Morris, shall respond to “Part E” of Defendant’s Motion in Limine

by no later than Wednesday October 24, 2018.



          IT IS SO ORDERED.




                                                              October 18, 2018


cc: Counsel




                                                 10
